Title: From John Adams to John Marshall, 30 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 30th 1800

It is high time for me to request that you would seriously revolve in your own  thoughts, the subject of communications both of intelligence & advice to be made to congress at the opening of the approaching session and favor me with your sentiments upon the whole subject, as soon as possible. I shall leave this place on Monday the 13 of Oct. No letters should be directed to me here which are to arrive after that day
With great esteem
